Powell, J.
1. Upon an indictment for assault with intent to murder, charging that the defendant, with a certain pistol, “did unlawfully and with malice aforethought assault, shoot, and beat” the prosecutor, with the intent to kill and murder him, a verdict finding the defendant guilty of shooting at another may be lawfully rendered. See Watson v. State, 116 Ga. 607 (43 S. E. 32). In the footnote to this case as reported in 21 L. R. A. (N. S.) 1, is a full collection of cases on the general subject.
2. The testimony and the inference capable of being rationally drawn therefrom were such as to authorize the instructions upon the subject of mutual combat and of shooting at another.
3. No material and reversible error appears in the record.

Judgment affirmed.